Securities Act File No. 333-22309 Investment Company Act File No. 811-08071 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 36 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 36 x (Check appropriate box or boxes) LAZARD RETIREMENT SERIES, INC. (Exact Name of Registrant as Specified in Charter) (212) 632-6000 (Registrants Telephone Number, including Area Code) 30 Rockefeller Plaza, New York, New York 10112 (Address of Principal Executive: Number, Street, City, State, Zip Code) Nathan A. Paul, Esq. 30 Rockefeller Plaza New York, New York 10112 (Name and Address of Agent for Services) Copy to: Janna Manes, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) x on May 1, 2009 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (DATE) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (DATE) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. May 1, 2009 Lazard Retirement Series Prospectus Wherever theres opportunity, theres Lazard.
